               8:18-cv-00492-LSC-CRZ Doc # 21 Filed: 10/17/18 Page 1 of 4 - Page ID # 185
                                                                                       4months,CLOSED,LMMLC2
                                     U.S. District Court
                            Northern District of Georgia (Atlanta)
                      CIVIL DOCKET FOR CASE #: 1:18−cv−02810−LMM

Doubletap Defense, LLC v. Hornady Manufacturing Co.                 Date Filed: 06/07/2018
Assigned to: Judge Leigh Martin May                                 Date Terminated: 10/17/2018
Cause: 28:1332 Diversity−Breach of Contract                         Jury Demand: None
                                                                    Nature of Suit: 190 Contract: Other
                                                                    Jurisdiction: Diversity
Plaintiff
Doubletap Defense, LLC                                represented by Matthew Dempsey Treco
                                                                     Kaufman & Forman, P.C.
                                                                     Building 800
                                                                     8215 Roswell Rd.
                                                                     Atlanta, GA 30350
                                                                     770−390−9200
                                                                     Email: mdt@kauflaw.net
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                     Robert J. Kaufman
                                                                     Kaufman & Forman, P.C.
                                                                     Building 800
                                                                     8215 Roswell Rd.
                                                                     Atlanta, GA 30350
                                                                     770−390−9200
                                                                     Email: rjk@kauflaw.net
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED


V.
Defendant
Hornady Manufacturing Co.                             represented by Andre R. Barry
                                                                     Cline Williams Wright Johnson & Oldfather,
                                                                     LLP
                                                                     233 South 13th Street
                                                                     Lincoln, NE 68508
                                                                     402−474−6900
                                                                     Email: abarry@clinewilliams.com
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                     Nathan D. Clark
                                                                     Cline Williams Wright Johnson & Oldfather,
                                                                     LLP
                                                                     233 South 13th Street
                                                                     Lincoln, NE 68508
                                                                     402−474−6900
                                                                     Email: nclark@clinewilliams.com
             8:18-cv-00492-LSC-CRZ Doc # 21 Filed: 10/17/18 Page 2 of 4 - Page ID # 186
                                                                       LEAD ATTORNEY
                                                                       PRO HAC VICE
                                                                       ATTORNEY TO BE NOTICED

                                                                       Joseph C. Chancey
                                                                       Drew Eckl & Farnham − ATL
                                                                       Suite 3500
                                                                       303 Peachtree Street, N.E.
                                                                       Atlanta, GA 30308
                                                                       404−885−1400
                                                                       Email: JChancey@deflaw.com
                                                                       ATTORNEY TO BE NOTICED

                                                                       Sonya Truman Jacobs
                                                                       Drew Eckl & Farnham − ATL
                                                                       Suite 3500
                                                                       303 Peachtree Street, N.E.
                                                                       Atlanta, GA 30308
                                                                       404−885−1400
                                                                       Fax: 4040−876−0992.
                                                                       Email: sjacobs@deflaw.com
                                                                       ATTORNEY TO BE NOTICED


Date Filed     #   Docket Text

06/07/2018    Ï1   COMPLAINT filed by Doubletap Defense, LLC. (Filing fee $400, receipt number 113E−7931171)
                   (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Civil Cover Sheet)(tcc) Please visit our website at
                   http://www.gand.uscourts.gov/commonly−used−forms to obtain Pretrial Instructions and Pretrial
                   Associated Forms which includes the Consent To Proceed Before U.S. Magistrate form. (Entered:
                   06/08/2018)

06/08/2018    Ï2   First AMENDED COMPLAINT against Hornady Manufacturing Co. filed by Doubletap Defense,
                   LLC. (Attachments: # 1 Exhibit 1 − Agreement, # 2 Exhibit 2 − Letter)(Kaufman, Robert) Please
                   visit our website at http://www.gand.uscourts.gov/commonly−used−forms to obtain Pretrial
                   Instructions and Pretrial Associated Forms which includes the Consent To Proceed Before U.S.
                   Magistrate form. (Entered: 06/08/2018)

06/26/2018    Ï3   STANDING ORDER REGARDING CIVIL LITIGATION. Signed by Judge Leigh Martin May on
                   6/26/2018. (btql) (Entered: 06/26/2018)

07/13/2018    Ï4   NOTICE of Appearance by Matthew Dempsey Treco on behalf of Doubletap Defense, LLC (Treco,
                   Matthew) (Entered: 07/13/2018)

07/13/2018    Ï5   Certificate of Interested Persons by Doubletap Defense, LLC. (Treco, Matthew) (Entered:
                   07/13/2018)

07/13/2018    Ï    Clerks Notation re 5 Certificate of Interested Persons, reviewed and approved by LMM. (rvb)
                   (Entered: 07/13/2018)

07/13/2018    Ï    Clerks Notation re 5 Certificate of Interested Persons, reviewed and approved by LMM. (rvb)
                   (Entered: 07/13/2018)

07/16/2018    Ï6   WAIVER OF SERVICE Returned Executed by Doubletap Defense, LLC. Hornady Manufacturing
                   Co. waiver mailed on 6/8/2018, answer due 8/7/2018. (Treco, Matthew) (Entered: 07/16/2018)

08/07/2018    Ï7
             8:18-cv-00492-LSC-CRZ Doc # 21 Filed: 10/17/18 Page 3 of 4 - Page ID # 187
                    NOTICE of Appearance by Joseph C. Chancey on behalf of Hornady Manufacturing Co. (Chancey,
                    Joseph) (Entered: 08/07/2018)

08/07/2018    Ï8    NOTICE of Appearance by Sonya Truman Jacobs on behalf of Hornady Manufacturing Co.
                    (Jacobs, Sonya) (Entered: 08/07/2018)

08/07/2018    Ï9    Consent MOTION for Extension of Time File Answer, File Initial Disclosures, Hold Rule 26(f)
                    Conference, and File Joint Preliminary Report and Discovery Plan by Doubletap Defense, LLC.
                    (Attachments: # 1 Text of Proposed Order)(Treco, Matthew) (Entered: 08/07/2018)

08/08/2018   Ï 10   ORDER granting 9 Motion for Extension of Time to Answer re 2 Amended Complaint. Hornady
                    Manufacturing Co. Answer due 8/20/2018. Pretrial deadlines outlined within the Order. Signed by
                    Judge Leigh Martin May on 8/8/18. (hfm) (Entered: 08/08/2018)

08/15/2018   Ï 11   APPLICATION for Admission of Andre R. Barry Pro Hac Vice (Application fee $ 150, receipt
                    number 113E−8083323)by Hornady Manufacturing Co.. (Attachments: # 1 Text of Proposed
                    Order)(Chancey, Joseph) (Entered: 08/15/2018)

08/15/2018   Ï 12   APPLICATION for Admission of Nathan D. Clark Pro Hac Vice (Application fee $ 150, receipt
                    number 113E−8083353)by Hornady Manufacturing Co.. (Attachments: # 1 Text of Proposed
                    Order)(Chancey, Joseph) (Entered: 08/15/2018)

08/20/2018   Ï 13   MOTION to Dismiss or In the Alternative MOTION to Transfer Venue with Brief In Support by
                    Hornady Manufacturing Co.. (Attachments: # 1 Brief)(Chancey, Joseph) . Added MOTION to
                    Transfer Case on 8/21/2018 (hfm). (Entered: 08/20/2018)

08/20/2018   Ï 14   Corporate Disclosure Statement by Hornady Manufacturing Co. by Hornady Manufacturing
                    Co..(Chancey, Joseph) (Entered: 08/20/2018)

08/20/2018   Ï 15   MOTION to Stay Preliminary Deadlines Pending Ruling on Motion to Dismiss by Hornady
                    Manufacturing Co.. (Attachments: # 1 Text of Proposed Order)(Chancey, Joseph) (Entered:
                    08/20/2018)

08/20/2018     Ï    Clerks Notation re 14 Corporate Disclosure Statement, reviewed and approved by LMM. (rvb)
                    (Entered: 08/20/2018)

08/23/2018     Ï    RETURN of 12 APPLICATION for Admission of Nathan D. Clark Pro Hac Vice (Application fee
                    $ 150, receipt number 113E−8083353) to attorney for correction re: courts. (pmb) (Entered:
                    08/23/2018)

08/24/2018     Ï    APPROVAL by Clerks Office re: 11 APPLICATION for Admission of Andre R. Barry Pro Hac
                    Vice (Application fee $ 150, receipt number 113E−8083323). Attorney Andre R. Barry added
                    appearing on behalf of Hornady Manufacturing Co. (pmb) (Entered: 08/24/2018)

08/24/2018   Ï 16   APPLICATION for Admission of Nathan D. Clark Pro Hac Vice by Hornady Manufacturing Co..
                    (Chancey, Joseph) (Entered: 08/24/2018)

08/26/2018     Ï    ORAL ORDER granting 11 Application for Admission Pro Hac Vice as to Andre R. Barry.
                    Approved by Judge Leigh Martin May on 08/26/2018. (rvb) (Entered: 08/26/2018)

08/29/2018     Ï    APPROVAL by Clerks Office re: 16 APPLICATION for Admission of Nathan D. Clark Pro Hac
                    Vice. Attorney Joseph C. Chancey added appearing on behalf of Hornady Manufacturing Co.
                    (Application fee $ 150, receipt number 113E−8083353) (jkm) (Entered: 08/29/2018)

08/29/2018     Ï    ORAL ORDER granting 16 Application for Admission Pro Hac Vice as to Nathan D. Clark.
                    Approved by Judge Leigh Martin May on 08/29/2018. (rvb) (Entered: 08/29/2018)

09/04/2018   Ï 17
             8:18-cv-00492-LSC-CRZ Doc # 21 Filed: 10/17/18 Page 4 of 4 - Page ID # 188
                    RESPONSE in Opposition re 13 MOTION to Dismiss or In the Alternative to Transfer Venue
                    MOTION to Transfer Case filed by Doubletap Defense, LLC. (Kaufman, Robert) (Entered:
                    09/04/2018)

09/07/2018     Ï    Submission of 15 MOTION to Stay Preliminary Deadlines Pending Ruling on Motion to Dismiss,
                    to District Judge Leigh Martin May. (hfm) (Entered: 09/07/2018)

09/11/2018   Ï 18   ORDER granting Defendant's Motion to Extend Preliminary Deadlines Pending Ruling on
                    Defendant's Motion to Dismiss or In the Alternative to Transfer Venue 15 . Signed by Judge Leigh
                    Martin May on 9/11/18. (ddm) (Entered: 09/11/2018)

09/18/2018   Ï 19   REPLY BRIEF re 13 MOTION to Dismiss or In the Alternative to Transfer Venue MOTION to
                    Transfer Case filed by Hornady Manufacturing Co.. (Chancey, Joseph) (Entered: 09/18/2018)

09/19/2018     Ï    Submission of 13 MOTION to Dismiss or In the Alternative to Transfer Venue MOTION to
                    Transfer Case, to District Judge Leigh Martin May. (hfm) (Entered: 09/19/2018)

10/17/2018   Ï 20   ORDER GRANTING Defendant's Motion to Dismiss or in the Alternative to Transfer Venue 13 , to
                    the extent the Motion seeks transfer. The Clerk is DIRECTED to transfer this case to the United
                    States District Court for the District of Nebraska and to CLOSE this case in the Northern District of
                    Georgia. Signed by Judge Leigh Martin May on 10/17/2018. (btql) (Entered: 10/17/2018)

10/17/2018     Ï    Case electronically transferred to District of Nebraska. (btql) (Entered: 10/17/2018)

10/17/2018     Ï    Civil Case Terminated. (btql) (Entered: 10/17/2018)
